Title: From George Washington to Major General Benedict Arnold, 24 February 1779
From: Washington, George
To: Arnold, Benedict


Dear Sir
Head Quarters Middle Brook 24th Feby 1779.

General Smallwood informs me that Capt. Winder with about 100 Men of the 1st Maryld Brigade is detained in Philada to do Garrison duty. The line has been so weakened by the expiration of the service of a number of the draughts and by necessary detachments that it is impossible the Men above mentioned can be spared for that duty, I must therefore request you to give Capt. Winder orders to march immediately to Camp. I am Dear Sir Your most obt Servt.
